DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 26-28, 30 and 40 are examined.
Response to Arguments
Applicant’s arguments with respect to Claims 26-28, 30 and 40 have been fully considered but they are not persuasive.
As to claim 26, Applicant asserts that the combination of Pavlic in view of Stimler and further in view of Stimler 2 fail to teach or disclose at least “a wedge-shaped magnetic core”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Pavlic in view of Stimler and further in view of Stimler 2 since Stimler 2 teaches at least “a wedge-shaped magnetic core” in Figs. 5, 7 and 8.
Applicant assets, Stimler 2 teaches away from a wedge-shaped core.  Examiner respectfully disagrees.  The Applicant must provide more than given to show Stimler 2 teaches away.  Though Stimler 2 includes a number of use cases, however those use cases do not prevent the wedge shaped core of Stimler 2 from being included with the Coaxial Communication Tap of the combination of Pavlic and Stimler.  Further, the primary reference Pavlic and the secondary reference of Stimler teach all the limitations of claim 26 save the wedge shaped core.  Stimler 2 is cited to show that the state of art included a wedge shape core, and a rational reason and benefit is provided for using the wedge shaped core, that is to “give a change in cross sectional area proportional to the change along its longitudinal axis" (col. 4, lines 44-46).  Therefore, the limitations of Claim 26 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Pavlic in view of Stimler and further in view of Stimler 2 sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-28, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlic et al., (hereinafter Pavlic), U.S. Patent Application Publication 2005/0210529, in view of Stimler, U.S. Patent 3,246,234, and further in view of Stimler (hereinafter Stimler 2) U.S. Patent 3,207,976.
Regarding Claim 26, Pavlic teaches, a coaxial cable tap (Fig. 5), comprising: 
first and second splitter ports (In:, Out:); and 
an inductor (PPC1A, PPC1B) electrically coupled between the first and second splitter ports and configured to provide a bypass path for electrical power signals (“configured to provide…” is taught by ‘power passing chokes’ PPC1A, PPC1B) to pass through the coaxial cable tap,...(Pavlic: Fig. 5, para. [0036], [0037]).
Pavlic does not explicitly teach, the inductor including a ferrite magnetic core having a wedge shape with opposing first and second side surfaces that are parallel to each other.
However, Stimler teaches, the inductor including a ferrite magnetic core. (Stimler teaches, “core may be made of powdered iron, ferrite or suitable laminated ferromagnetic materials” (col. 2, lines 46-49)).  (Stimler: Figs. 1-3, col. 2, lines 46-49).
Further, Stimler 2 teaches, having a wedge shape (53, Fig. 5) with opposing first and second side surfaces that are parallel to each other.  (Stimler: Figs. 5, 7 and 8, col. 4, lines, 34-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the chokes of Pavlic to include the ferrite magnetic core of Stimler, the motivation being to provide “suitable…ferromagnetic materials” (col. 2, line 46-49).  (Stimler: Figs. 1-3, col. 2, lines 46-49).  
Further, it would have been obvious to modify the combination of Pavlic in view of Stimler to include the wedge shape with opposing first and second side surfaces of Stimler 2, the motivation being to “give a change in cross sectional area proportional to the change along its longitudinal axis” (col. 4, lines 44-46).  (Stimler: Fig. 5, col. 4, lines 44-46).  Therefore, the limitations of Claim 26 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 27, the combination of Pavlic in view of Stimler and further in view of Stimler 2 further teaches, further comprising a first capacitor (Pavlic: C1), a directional coupler (Pavlic: DC), and a second capacitor (Pavlic: C2) electrically coupled in series between the first and second splitter ports.  (Pavlic: Fig. 5, para. [0036], [0037]).
Regarding Claim 28, the combination of Pavlic in view of Stimler and further in view of Stimler 2 further teaches, further comprising splitter circuitry (Pavlic: S1) electrically coupled to the directional coupler.  (Pavlic: Fig. 5, para. [0036], [0037]).
Regarding Claim 30, the combination of Pavlic in view of Stimler and further in view of Stimler 2 further teaches, wherein the inductor (Fig. 5) further includes a winding (46) forming one or more turns around the magnetic core (53), the motivation being to provide a “progressive magnetic saturation device” (col. 4, lines 44-46).  (Stimler: Fig. 5, col. 4, lines, 34-37).
Regarding Claim 40, the combination of Pavlic in view of Stimler and further in view of Stimler 2 further teaches, a communication network (Pavlic: Fig. 6), comprising: 
a plurality of the coaxial cable taps (Pavlic: A1, A2, A3…[0044]) of claim 26; and 
coaxial cable (Pavlic: “cable” [0040], “coaxial cable” [0048]) connecting the plurality of coaxial cable taps in series via the respective first and second splitter ports of the plurality of coaxial cable taps.  (Pavlic: Figs. 5 and 6, para. [0036], [0037], [0040], [0044], [0048]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
06/12/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837